DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application, Amendments, And/Or Claims
The Applicants amendments/remarks received 6/17/2022 are acknowledged.  Claim 1 is amended; no claims are canceled; no claims are withdrawn; claims 1-4 are pending and have been examined on the merits.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “enhanced specific activity” in claim 1, line 2, is a relative term which renders the claim indefinite. The term “enhanced specific activity” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The metes and bounds of ‘enhanced’ specific activity are indefinite because for something to be ‘enhanced’ means that it is increased in comparison to some other specific activity (i.e. unenhanced specific activity) which is not provided or pointed to.  Claims 2-4 do not resolve the indefiniteness; hence, claims 2-4 are rejected for indefiniteness as well.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shintani et al., JP 2014140361 (Foreign Patent Document cite 3, IDS, 2/28/2019; herein “Shintani”; the Google English machine translation (cite U, PTO-892, 4/15/2021) is used as the English language equivalent for citations herein) in light of Lim et al., 2009 (NPL cite 6, IDS, 2/28/2019; herein “Lim”), Rohm and Hass Amberlite IRA96SB Ion Exchange resin Product Data Sheet (cite X, PTO-892, 8/7/2020), Dupont Duolite A568 Ion Exchange resin Product Data Sheet (cite V, PTO-892, 4/15/2021) and NPL document “Ion Exchange Resin Structure” (cite W, PTO-892, 4/15/2021).
Shintani teaches methods for producing an immobilized allulose epimerase, i.e. ketose 3-epimerase which catalyzes the production of D-psicose (allulose) from D-fructose (p. 2, full ¶3), comprising passing an enzyme solution through a weak basic ion exchange resin (“the enzyme is immobilized by cooled circulation flow of the enzyme solution”) wherein the enzyme solution is produced by treatment of harvested recombinant cells expressing allulose epimerase with lysozyme (Abst.).
Shintani teaches that the weak basic ion exchange resin is Amberlite IRA96SB, a styrene-based porous-type weakly basic anion exchange resin (p. 7, ¶2).  Shintani teaches that the recombinant cells expressing allulose epimerase produce 30-37 fold higher specific activity of allulose epimerase (as U/ml) than the expression in Arthrobacter globiformis M30 (p. 13, full ¶3).  Shintani teaches Arthrobacter globiformis M30 (Example 1) produces 1.5 - 1.8 U of allulose epimerase per ml of crude enzyme extract (p. 13, full ¶3).  Thus, the crude enzyme extract of the recombinant cells expressing allulose epimerase comprises ~55.2 U/ml of allulose epimerase (p. 13, full ¶3).  Shintani teaches that the allulose epimerase enzyme from the crude extract of the bacterial cells produced by lysozyme treatment is loaded onto the Amberlite IRA96SB styrene-based porous-type weakly basic anion exchange resin by packing the resin in a column and passing the crude enzyme solution through the resin at a space velocity of 0.5 hr-1 (p. 8, Example 1, 3. Immobilization of crude enzyme).  Shintani teaches that the immobilization process comprising repeating circulation of the crude enzyme through the column (p. 7, ¶3).  
Shintani teaches that the immobilization procedure comprises growing bacterial cells which produce the allulose epimerase enzyme (4 liter culture), harvesting 100 g of the bacterial cells by centrifugation, then producing a crude enzyme solution from the harvested cells by treatment with egg white lysozyme and/or ultrasonication to give 1000 ml of crude enzyme solution (Abst.; p. 8, Example 1, ¶3; pp. 6-7, spanning ¶), then immobilizing the allulose epimerase (DPE) enzyme from the crude enzyme solution (1000 ml) on 100 ml of Amberlite IRA96SB, a styrene-based porous-type weakly basic anion exchange resin (p. 7, ¶2) by repeatedly circulating the crude enzyme solution through the resin (p. 7, ¶3; p. 8, Example 1, ¶4), thereby producing immobilized allulose epimerase.
Thus, the total amount of allulose epimerase contained in the enzyme solution to be passed to a volume of 1 ml of the resin in the swollen state is ~ 552 U (55.2 U/ml allulose epimerase in the recombinant cell crude enzyme extract x 1000 ml / 100 ml swollen resin (p. 8, Example 1, 3. Immobilization of crude enzyme)).
Shintani does not specifically state the amount of time that the crude enzyme solution is passed through the column comprising the Amberlite IRA96SB at a space velocity of 0.5 hr-1 with repeating circulation, but Shintani teaches “Preferably, the immobilized enzyme having higher activity can be obtained by repeating circulation at 4 ° C.” (p. 7, ¶3); hence, a person of ordinary skill in the art at the time of filing would have found it obvious that the time for passing the enzyme solution through the column would be at least overnight (e.g. 16 hours).
 Shintani is silent on the product-by-process limitations of the produced immobilized allulose epimerase and enzyme solution, i.e. the units per mg of enzyme solution, total loaded protein amount per ml of resin and specific activity in units per ml of resin; however, it would appear that the units per mg of enzyme solution, total loaded protein amount per ml of resin and specific activity in units per ml of resin are within the ranges set forth in the claims because the method made obvious by Shintani meets all of the method steps of the claim, evidentiary references Lim and the product data sheets for Amberlite IRA96SB and Duolite A568 provide evidence that the parameters of the immobilized allulose epimerase are those of the product produced by the claimed method and the fact that Shintani uses the same improved E. coli expression system used in the instant disclosure.
Lim is cited as evidence that the protein loading capacity of a porous-type weakly basic anion exchange resin with a tertiary amine as the functional group with a total exchange capacity of ≥1.20 eq/L is roughly 14 mg per 1 g of resin (p. 823, “2.7. Operation of the packed-bed bioreactor”).  Lim, like Shintani, teaches producing an immobilized allulose epimerase (D-psicose 3-epimerase in Lim) wherein the enzyme is contacted (with stirring for 4 hours) with Duolite A568, a porous-type weakly basic anion exchange resin with a tertiary amine as the functional group with a total exchange capacity of ≥1.20 eq/L (p. 823, “Enzyme immobilization and resin selection”; Dupont Duolite A568 Ion Exchange resin Product Data Sheet, p. 1).  Lim teaches that when allulose epimerase was immobilized on Duolite A568 beads, roughly 14 mg per 1 g (wet weight) of resin was bound (p. 823, “2.7. Operation of the packed-bed bioreactor”).
“Dupont Duolite A568 Ion Exchange resin Product Data Sheet” is relied on as evidence that the dry density of the resin that Lim used is 1.10 – 1.14 g/ml, that when fully hydrated comprise 62-67% water and that the capacity of the resin is ≥ 1.20 eq/L (p. 1).  “Rohm and Hass Product Data Sheet for Amberlite IRA96SB resin” is relied on as evidence that the dry density of Shintani’s beads is 1.05 g/ml, that when fully hydrated comprise 59-65% water and that the capacity of the resin is ≥ 1.3 eq/L (p. 2).  Because the wet weight of both resins would be about 1 g/ml (mostly water and particle density near that of water) and both resins have similar ionic capacities, it would appear that the Amberlite IRA96SB resin would have a maximal protein loading capacity similar to that of the Duolite A568 resin which Lim teaches is ~ 14 mg protein per ml of resin.  Shintani does not teach that large amounts of the crude enzyme solution were not bound to the resin, so it would seem that the protein in the crude enzyme solution is not in great excess of the binding capacity of the resin; hence, it would appear that less than 14 mg protein is bound to the resin and a total loaded protein of 1.3 to 14 mg per ml of the resin in Shintani would appear to be a reasonable expectation.
In the method made obvious by Shintani, the crude enzyme solution produced from the improved E. coli overexpression system (55.2 U of allulose epimerase per ml of crude enzyme solution (i.e. 55.2 U/ml x 1000 ml = 55200 U)) is immobilized onto 100 ml Amberlite IRA96SB resin, giving an immobilized allulose epimerase with an activity of around 552 U/ml of resin (i.e. 55200 U / 100 ml resin).  Because the Amberlite IRA96SB resin has a maximum protein loading capacity of ~ 14 mg per ml of resin as discussed above, and there is no indication in Shintani that the maximum loading capacity has been reached, the crude enzyme solution from the improved E. coli overexpression system would have an allulose epimerase activity of at least 39 U/mg (i.e. 55200 U immobilized on 100 ml of resin wherein 14 mg or less of protein is loaded per ml of resin: 55200 U / 1400 mg = 39 U/mg).  If it is assumed that the crude enzyme solution is no more than half the maximal resin loading capacity, then the crude enzyme solution from the improved E. coli overexpression system would have an allulose epimerase activity of ~ 80 U/mg.
  Hence, in light of the evidence from Lim and the product data sheets for Amberlite IRA96SB resin and Duolite A568 resin, it would appear that the produced crude enzyme solution in the method made obvious by Shintani would comprise ~ 80 U/mg (i.e. ≥ 50 U/mg) and the produced immobilized allulose epimerase would comprise 1.3 – 14 mg protein immobilized per ml of resin and comprise 552 U of allulose epimerase activity per ml of resin.  Hence, the method taught by Shintani would produce an enzyme solution and an immobilized allulose epimerase which meet the product-by-process limitations of ≥ 50 U allulose epimerase per mg protein in the produced enzyme solution, 1.3 – 14 mg protein immobilized per ml of resin in the produced immobilized allulose epimerase and 552 U allulose epimerase immobilized per ml of resin in the produced immobilized allulose epimerase as evidenced by Lim and the product data sheets for Amberlite IRA96SB resin and Duolite A568 resin.
Additionally, the method made obvious by Shintani meets all the positively recited method steps of the claimed method and the improved E. coli overexpression system taught in Shintani is the same system used in the instant disclosure for producing the crude enzyme solution; hence, it would appear that the product-by-process limitations are met by the method made obvious by Shintani.  Specifically, the instant disclosure teaches that crude enzyme solutions produced from overexpression of allulose epimerase from a pQE vector from Qiagen in E. coli M15 from Qiagen gave an allulose epimerase concentration of 93.8 U/mg (specification, [0064]); hence, it would appear that the crude enzyme solutions in Shintani produced from overexpression of allulose epimerase from a pQE vector from Qiagen (pQE60) in E. coli M15 from Qiagen (E. coli M15 [pREP4]) (Shintani, p. 13, full ¶3) would clearly produce a concentration of allulose epimerase in excess of 50 U/mg because the same method in the instant disclosure produced crude enzyme solutions with 93.8 U/mg.  Likewise, the instant disclosure demonstrates that producing immobilized allulose epimerase from said crude enzyme solution with an activity of 93.8 U/mg by contacting the enzyme solution with a styrene-based porous-type weakly basic anion exchange resin with a tertiary amine functional group and a total exchange capacity of ≥ 1.25 eq/L (Amberlite FPA95; specification, Table 1) gave an immobilized allulose epimerase with protein loading in the range of 1.3 – 15 mg/ml-R (ml of resin) [0069] and an activity of ~249 U/ml-R.  The high activity enzyme solution produced from the improved E. coli overexpression system is immobilized by contacting the enzyme solution with a styrene-based porous-type weakly basic anion exchange resin with a tertiary amine functional group and a total exchange capacity of ≥ 1.25 eq/L (Amberlite IRA96SB) in the method made obvious by Shintani; hence, the method made obvious by Shintani would clearly produce an immobilized allulose epimerase with protein loading in the range of 1.3 – 15 mg/ml-R and an activity greater than 203 U/ml-R because the same method in the instant disclosure produced an immobilized allulose epimerase with 1.3 – 15 mg/ml-R protein loading and an activity of ~249 U/ml-R. Thus, absent sufficient and convincing evidence to the contrary, the method made obvious by Shintani would produce an enzyme solution meeting the product-by-process limitation of an allulose activity of ≥ 50 U/mg and an immobilized allulose epimerase meeting the product-by-process limitations of a protein loading of 1.3 – 15 mg/ml-R and a specific activity of ≥ 203 U/ml-R; therefore, claim 1 is prima facie obvious.
Regarding the limitation “wherein the durability of the immobilized allulose epimerase is 200 to 240 days”, the immobilized allulose epimerase made obvious by Shintani would necessarily have a durability of 200 to 240 because it is an immobilized allulose epimerase produced by the same method with the same allulose epimerase overexpressing E. coli and same resin as in the instant disclosure.
The Patent and Trademark Office is not equipped to conduct experimentation in order to determine whether or not Applicants' enzyme solution and immobilized allulose epimerase differ and, if so, to what extent, from that in the method made obvious by Shintani. Therefore, with the showing of the references, the burden of establishing non-obviousness by objective evidence is shifted to Applicants. Significantly, applicant provides no factual evidence whatsoever to refute the holding of obviousness.  See also, In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) ("the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his claimed product"). Because applicant has not demonstrated any difference between the products produced by the claimed method and the products produced by the method made obvious by Shintani, the rejection of record clearly must be maintained. 
Further, MPEP 2112 states: [T]he PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on "inherency' under 35 U.S.C. 102, on "prima facie obviousness' under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same...[footnote omitted]." The burden of proof is similar to that required with respect to product - by - process claims. Quoting In re Fitzgerald, 619 F. 2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (itself quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 - 34 (CCPA 1977)).
Regarding claim 2, the Amberlite IRA96SB resin used by Shintani is a spherical bead, styrene-based porous-type weakly basic anion exchange resin with a tertiary amine functional group (Rohm and Hass Product Data Sheet for Amberlite IRA96SB resin, p. 2); hence, claim 2 is prima facie obvious.  
Regarding claim 3, NPL document “Ion Exchange Resin Structure” is cited as evidence that the tertiary amine functional groups of styrene-based porous weakly basic anion exchange resins comprise the functional group –N(CH3)2 (p. 6) because weakly basic anion exchange resins based on styrene, like IRA96SB, have the functional groups added by sulfonation, chloromethylation then amination of the polystyrene resin wherein the amination is with dimethylamine (p. 4-9); hence, Amberlite IRA96SB is a styrene-based porous-type weakly basic anion exchange resin with a tertiary amine functional group of  –N(CH3)2; therefore, claim 3 is prima facie obvious.
Regarding claim 4, Shintani teaches that the crude enzyme extract from E. coli overexpression of allulose epimerase comprises 55.2 U/ml which is 30-37 times the activity in the crude enzyme extract of Arthrobacter globiformis M30 (1.5 – 1.8 U (µmol conversion/min) per 1 ml of crude enzyme extract).  1 liter of crude enzyme extract is used for contacting with 100 ml of Amberlite IRA96SB in the immobilization protocol made obvious by Shintani (p. 8, Example 1, ¶2-4); hence, a person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to practice the method made obvious by Shintani comprising contacting 100 ml of the IRA96SB resin with 55200 U of the crude enzyme (55.2 U per ml crude enzyme extract x 1000 ml crude enzyme extract) which is contacting 552 U of allulose epimerase per 1 ml of resin; therefore, claim 4 is prima facie obvious.

Response to Arguments
Applicant's arguments filed 6/17/2022 have been fully considered and are not persuasive.  Regarding the rejection of claims 1-4 under 35 U.S.C. § 103 over Shintani et al., JP 2014140361 (Foreign Patent Document cite 3, IDS, 2/28/2019; herein “Shintani”; the Google English machine translation (cite U, PTO-892, 4/15/2021) is used as the English language equivalent for citations herein) in view of Lim et al., 2009 (NPL cite 6, IDS, 2/28/2019; herein “Lim”) in light of Rohm and Hass Amberlite IRA96SB Ion Exchange resin Product Data Sheet (cite X, PTO-892, 8/7/2020), Dupont Duolite A568 Ion Exchange resin Product Data Sheet (cite V, PTO-892, 4/15/2021) and NPL document “Ion Exchange Resin Structure” (cite W, PTO-892, 4/15/2021), Applicant appears to argue (pp. 6-7) that Shintani does not anticipate the claims (i.e. that Shintani uses the low activity allulose epimerase produced from Arthrobacter globiformis M30 cells in the embodiment in Example 1 and does not explicitly teach using the high activity allulose epimerase produced from the improved E. coli overexpression system for immobilization).  The rejection is not an anticipation rejection; hence, the argument is moot.
Applicant further argues (pp. 6-7) that a person of ordinary skill in the art would NOT have found it obvious to use the same method as Example 1 for immobilizing the higher activity enzyme solution produced by the improved E. coli expression system.  Notably, Applicant does not suggest any manner in which the person of ordinary skill in the art would change the method of immobilization in Example 1 because of the higher activity, but only asserts that they would not do it the same way.
This is unpersuasive because using the higher activity enzyme solution produced by the improved E. coli expression system in the method of immobilization presented in Example 1 would clearly produce an immobilized allulose epimerase with greater allulose epimerase activity; hence, it is prima facie obvious to do so.  Additionally, Shintani explicitly recites producing an immobilized allulose epimerase using allulose epimerase produced in recombinant cells (Abst.).
Applicant argues that Shintani does not disclose the space velocity of contacting the crude enzyme solution with the resin.  This is incorrect.  See the rejection above.
Applicant appears to argue for secondary consideration due to unexpected results, arguing that the immobilized allulose epimerase of 203 U/ml-R or more is produced to thereby increase the half-life to 200 to 240 days is remarkable and unexpected (p. 8); however, there is no comparison to the closest prior art (Shintani); hence, the allegation of unexpected results is not supported by a comparison to the closest prior art and is unpersuasive that the stability of the immobilized allulose epimerase is actually unexpected in view of the prior art.
In summary, Applicant’s arguments are unpersuasive and the rejection set forth above addresses all limitations of the amended claims.

Conclusion
No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Trent R Clarke whose telephone number is (571)272-2904. The examiner can normally be reached M-F 10-7 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRENT R CLARKE/           Examiner, Art Unit 1651                                                                                                                                                                                             
/DAVID W BERKE-SCHLESSEL/           Primary Examiner, Art Unit 1651